IN THE COURT OF CRIMINAL APPEALS

OF TEXAS


 
NOS. PD-1386-10 & 1387-10



ANTHONY M. BARRIOS, Appellant
 
v.

THE STATE OF TEXAS



ON REHEARING OF APPELLANT'S 
PETITION FOR DISCRETIONARY REVIEW
FROM THE FIRST COURT OF APPEALS
COLORADO COUNTY


Per curiam.

O P I N I O N 


	Appellant was convicted of possession with intent to deliver cocaine and possession
of marijuana. He was sentenced to confinement for twenty years and eighteen months,
respectively.    The Court of Appeals affirmed the convictions. Barrios v. State, (Tex. App.
-- Houston [1st], Nos. 01-09-00298-CR & 01-09-00299, delivered August 12, 2010). 
Appellant's petitions for discretionary review were dismissed as untimely filed on January
26, 2011.  Appellant has filed motions for rehearing requesting reinstatement of his petitions
so that they will be considered by this Court.  Appellant's motions for rehearing are granted. 
His petitions filed on January 20, 2011, are reinstated as of March 9, 2011 and will be
considered in accord with Tex.R.App.P. 68. 

Delivered March 9, 2011
Do not publish